 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 TIYACTE HARRIS,                                         Case No.: 2:16-cv-02891-APG-DJA

 4          Petitioner,                                   Order Granting Motion for Leave to
                                                                 Conduct Discovery
 5 v.
                                                                       [ECF No. 30]
 6 NATALIE WOOD, et al.,

 7          Respondents.

 8         Petitioner has filed a motion for leave to conduct discovery. ECF No. 30. Respondents

 9 do not oppose the motion. ECF No. 33. The court finds that good cause exists for petitioner to

10 conduct discovery, and the court grants the motion.

11         IT THEREFORE IS ORDERED that petitioner's motion for leave to conduct discovery

12 (ECF No. 30) is GRANTED. Discovery must be completed within sixty (60) days from the date

13 of entry of this order.

14         IT FURTHER IS ORDERED that petitioner will have thirty (30) days from the date of

15 completion of discovery to file a third amended petition for a writ of habeas corpus or to file any

16 other appropriate motion.

17         IT FURTHER IS ORDERED that if petitioner files a third amended petition, then the

18 schedule for filing an answer or motion to dismiss and subsequent briefing in the order dated

19 July 29, 2019 (ECF No. 22) will apply upon the filing of the third amended petition.

20         Dated: February 3, 2020.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
